DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Election/Restrictions
Newly submitted claim 23 directed to an invention that is distinct from the invention originally claimed for the following reasons: independent claims 1 and 21 now require a “first flexible film”, “second flexible film”, “third flexible film”, “forth flexible film”, and “double flexible wall” which are not required by new claim 23.  Likewise, claims 1 and 21 do not require the weight of the used fluid accumulating in the second compartment to place pressure on the composition contained in the first compartment. The inventions are distinct, each from the other because: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first flexible film”, “second flexible film”, “third flexible film”, “forth flexible film”, and “double flexible wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner recommends applicant point out these elements in figures with reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first flexible film”, “second flexible film”, “third flexible film”, “forth flexible film”, and “double flexible wall”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-12, and 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Obara et al., (US 5,199,594; hereinafter “Obara”) in view of Beck (US 3,616,991).
As to claim 1, Obara teaches a double bag having a first compartment 9 containing a composition to be distributed and a second compartment 10 for receiving a used fluid, a first bag connector 3 communicating with the first compartment and serving to empty the first compartment, and a second bag connector communicating with the second compartment and serving to fill the second compartment. 
In the embodiment shown in Fig. 8, Obara teaches the first compartment 20 is formed between a first flexible film 16 on a side of the first bag connector and a second flexible film 17 on an opposite side of the first bag connector and the second compartment 21 is formed between a third flexible film 22 on a side of the second bag connector and a fourth flexible film 18 on an opposite side of the second bag connector, the second 17 and fourth flexible 18 films facing each other(see col. 3, line 32 et seq.) Obara does teach the first 16 and fourth 18 flexible film forming a double flexible wall separating the first and second compartments. Obara does not explicitly teach the second and fourth flexible film forming the double flexible wall separating the first and second compartments (i.e., the first bag connector and the second bag connector on opposite sides). However, the mere rearrangement of parts (bag connectors on opposite sides), without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and  MPEP § 2144.04.  The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).

	
Obara does not explicitly teach the bag comprises a handle formed in the continuation of the compartments and the compartments are formed by the joining together of flexible films and the handle is a cutout in an end band formed by flat superpositioning of the films.  In the related art of containers, Beck teaches a bag that comprises a handle 38 formed in the continuation of the compartments and the compartments are formed by the joining together of flexible films 14, 16 and the handle is a cutout in an end band formed by flat superpositioning of the films (see col. 2, line 1 et seq.)   Accordingly, it would have been obvious to one of ordinary skill in the art to have used in the system of Obara, the bag formed in the manner of Beck for the expected benefit of being able to easily remove or introduce the bag via the handle into a bin or hang for storage.
The applicant is advised that the Supreme Court clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. 
As to claim 2, Obara teaches the first connector being oriented downward when the bag rests horizontally flat with the second compartment above the first (see Fig. 4). 
As to claim 3, Obara teaches the second connector being oriented upward when the bag rests horizontally flat with the second compartment above the first (see Fig. 4). 
As to claim 4, Obara teaches the first compartment and second compartment being separated by at least one flexible wall 8. 
	 As to claim 7, Obara teaches the first bag connector 2 and the second bag connector 3 being arranged differently on the respective faces of the bag (see Fig. 4). 
Note claims 8 and 9 are directed to the contents of the bags which have not been positively recited as part of the bag itself and therefore are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 10, Obara teaches at least one bin 1 receiving a bag as defined in claim 1 (see Fig. 3). 
Claims 11 and 12 are directed to a process/ functional limitation, which has not received patentable weight for the reasons delineated above.  Note the bin 1 of Obara is capable of being moved between a raised position for introduction or removal of the bag and a horizontal position for use by the apparatus, therefor Obara meets the limitations of the claim. 
As to claims 19, Obara teaches the first compartment having contained the composition to be distributed is empty, and the second compartment contains this composition after use by the apparatus (see col. 2, line 31 et seq.) 
As to claim 20, Beck teaches the steps of producing two envelopes in a continuation of each other, which are connected by a portion that defines a fold line 34.  It is clear from Fig. 1 of Beck that these two envelopes can fold over each other along the fold 34.
Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view of Beck in further view of Kitagawa et al., (US 2014/0050622; hereinafter “Kitagawa”).
Obara teaches the invention substantially as claimed except the displacement of the bin being guided by rails, that the movement of the bin between its raised position and its position of use includes a rotational component and a component of translation. 
In the related art of automatic analyzers, Kitagawa teaches a bin (container 90) being guided by rails (reads on guide parts 71, 81), that the movement of the bin between its raised position and its position of use including a rotational component and a component of translation (see Figs. 9 and 10). Kitagawa also teaches lever 63 carrying a second apparatus connector, the lever being movable between a standby position and an active position in which the second apparatus connector cooperates with the second bag connector. 
  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Obara and Beck, the rail and mechanisms of loading the container contents into the analyzer, like that taught by Kitagawa, for the expected benefit of allowing the user to load the contents of the container without having to touch and possibly contaminate the connections.  
As to claim 15, Kitagawa teaches the bag being received by a drawer 62.
As to claim 16, Kitagawa teaches having at least two bins (see Fig. 4). Obara teaches a double bag having a first compartment 9 containing a composition to be distributed and a second compartment 10 for receiving a used fluid, a first bag connector 3 communicating with the first compartment and serving to empty the first compartment, and a second bag connector communicating with the second compartment and serving to fill the second compartment.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view Beck in further view of Li et al., (US 2007/0086923; hereinafter “Li”).
Obara teaches a double bag having a first compartment 9 containing a composition to be distributed and a second compartment 10 for receiving a used fluid, a first bag connector 3 communicating with the first compartment and serving to empty the first compartment, and a second bag connector communicating with the second compartment and serving to fill the second compartment.  Obara does not explicitly disclose an analysis apparatus comprising a fluid circuit with a first bag selection valve connected at the inlet to a first connector of at least two bags, and a second bag selection valve connected to a second connector of these bags, and a control system for controlling the functioning of the valves to switch automatically when the first compartment of the first bag from which removal is carried out is empty, to the bag whose first compartment is full. 
In the related art of automatic analyzers, Li teaches a fluid circuit with a first bag selection valve (plurality of valves 18) connected at the inlet to a first connector of at least two bags 14, and a second bag selection valve (plurality of valves 18) connected to a second connector of these bags, and a control system 40 for controlling the functioning of the valves to switch automatically when the first compartment of the first bag from which removal is carried out is empty, to the bag whose first compartment is full (see para [0033] et seq.)  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Obara and Beck, the fluid control system of Li for the expected benefit of providing the automatic analyzer system a continuous supply of reagent without having to manually switch supply containers (see para [0005] et al., of Li).
As to claim 18, Li teaches the fluid circuit comprises a buffer reservoir 20 supplied via an outlet of the first valve, a level gauge 90 and a pump (positive pressure source 22 or vacuum source 24) for carrying out the removal from the first compartment (container 14) selected, the functioning of the pump being governed by a signal delivered by the level gauge, that consumption, by the apparatus, of the content of the buffer reservoir causes the buffer reservoir to fill with composition removed by the pump from the first compartment of the bag selected by the first valve, the control circuit being arranged to detect a filling error (liquid in container is too low via sensor 99) of the buffer reservoir and to trigger the switching of the valve to the other bag in this case.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view of Li and Kitagawa.
As to claim 21, Obara teaches a double bag having a first compartment 9 containing a composition to be distributed and a second compartment 10 for receiving a used fluid, a first bag connector 3 communicating with the first compartment and serving to empty the first compartment, and a second bag connector communicating with the second compartment and serving to fill the second compartment.  
Obara does not explicitly disclose an analysis apparatus comprising a fluid circuit with a first bag selection valve connected at the inlet to a first bag connector of at least two double bags, and a second bad selection valve connected to a second connector of these bags, and a control system for controlling the functioning of the valves to switch automatically when the first compartment of the double bag from which removal is carried out is empty among the at least two double bags, to the double bag whose first compartment is full among the at least two double bags. 
In the related art of automatic analyzers, Li teaches a fluid circuit with a first bag selection valve (plurality of valves 18) connected at the inlet to a first connector of at least two bags 14, and a second bag selection valve (plurality of valves 18) connected to a second connector of these bags, and a control system 40 for controlling the functioning of the valves to switch automatically when the first compartment of the first bag from which removal is carried out is empty, to the bag whose first compartment is full (see para [0033] et seq.)  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the system of Obara, the fluid control system of Li for the expected benefit of providing the automatic analyzer system a continuous supply of reagent without having to manually switch supply containers (see para [0005] et seq., of Li).
Also, Obara does not explicitly teach the displacement of the bin being guided by rails, that the movement of the bin between its raised position and its position of use includes a rotational component and a component of translation. In the related art of automatic analyzers, Kitagawa teaches a bin (container 90) being guided by rails (reads on guide parts 71, 81), that the movement of the bin between its raised position and its position of use including a rotational component and a component of translation (see Figs. 9 and 10).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Obara and Li, the rail and mechanisms of loading the container contents into the analyzer, like that taught by Kitagawa, for the expected benefit of allowing the user to load the contents of the container without having to touch and possibly contaminate the connections.  
As to claim 22, Li teaches wherein the fluid circuit comprises a buffer reservoir 20 supplied via an outlet of the first valve, a level gauge 90 and a pump (positive pressure source 22 or vacuum source 24) for carrying out the removal from the first compartment (container 14) selected, the functioning of the pump being governed by a signal delivered by the level gauge, the delivered signal enabling that consumption, by the analysis apparatus, of the content of the buffer reservoir causes the buffer reservoir to fill with composition removed by the pump from the first compartment of the bag selected by the first valve, the control circuit being arranged to detect a filling error (liquid in container is too low via sensor 99) of the buffer reservoir and to trigger the switching of the valve to the other bag in this case.
Response to Arguments
Applicant's arguments filed February 07, 2022, have been fully considered but they are not persuasive. In response to the previous rejection of claim 1-3, 7-12, and 19-22 under 35 U.S.C. 103 as being unpatentable over Obara in view of Beck, applicant argues the treating-liquid storage chamber 9 (analogized as the claimed first compartment) and the used-liquid storage chamber 10 (analogized as the claimed second compartment) are separated by a single flexible partition wall 8 (i.e., as shown in FIGS. 2 and 4 of Obara). Accordingly, applicant concludes Obara fails to disclose the configuration now recited in claim 1, wherein the second and fourth flexible films face each other and form a double flexible wall separating the first and second compartments. Applicant also argues that Beck fails to cure this deficiency.
	The examiner does not disagree. However, the mere arrangement of the bag connectors Obara on opposite sides of the bag and the inner flexible films facing each other to form a double flexible wall is a rearrangement of parts without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and  MPEP § 2144.04.  The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  It would have been an obvious design choice to have the first and second bag connectors on opposite side for ease of construction and/or arrangement in the system.   See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).  Thus, for the reasons delineated above the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798